Cienega Creek Holdings, Inc.
 
TERMINATION OF EMPLOYMENT



Dec. 2, 2009
 
Michael A. Klinicki
9181 S. Antler Crest Drive
Vail, AZ 85691


Dear Mr. Klinicki:


This letter (the “Agreement”) confirms the agreement between you and Cienega
Creek Holdings, Inc., a Nevada corporation (the “Company”), regarding the
termination of your employment with the Company.
 
Termination Date.  Your employment with the Company, pursuant to a certain
Employment Agreement made on December 4, 2008, by and between you and the
Company and attached hereto as Exhibit A (the “Employment Agreement”), will
terminate as of the Closing Date pursuant to Section 1 of a certain Stock
Purchase Agreement between you, Belmont Partners, LLC, and the Company, dated
12/2/2009 (the “Termination Date”) and the Employment Agreement will be
terminated.
 
Consideration.  As of the Termination Date, the Company will pay you a
consideration in the amount of Ten U.S. Dollars ($10.00) (the
“Consideration”).  You acknowledge that, prior to the execution of this
Agreement, you were entitled to receive a severance payment in the amount of
twelve (12) months salary, however upon execution of this Agreement, you are to
relinquish any and all claims to receive any money from the Company other than
the Consideration specified herein, and that the only payments and benefits that
you are entitled to receive from the Company in the future are those specified
in this Agreement.
 
Release of All Claims.  In consideration for receiving the Consideration
described herein, to the fullest extent permitted by law, you waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act and all other laws and regulations relating to
employment.
 
Termination Agreement

Page 1 of 3

--------------------------------------------------------------------------------


 
No Admission.  Nothing contained in this Agreement will constitute or be treated
as an admission by you or the Company of liability, any wrongdoing or any
violation of law.
 
Company Property.  You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.
 
Confidentiality of Agreement.  You agree that you will not disclose to others
the existence or terms of this Agreement, except as required by law.  You may
disclose such information to your spouse, attorney or tax adviser if such
individuals agree that they will not disclose to others the existence or terms
of this Agreement.
 
No Disparagement.  You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.
 
Severability.  If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.
 
Choice of Law.  This Agreement will be construed and interpreted in accordance
with the laws of the Commonwealth of Virginia.
 
Execution.  This Agreement may be executed in counterparts, each of which will
be considered an original, but all of which together will constitute one
agreement.  Execution of an electronic or faxed copy will have the same force
and effect as execution of an original, and a signature returned by facsimile or
electronic transmission will be deemed an original and valid signature.
 
[BALANCE OF PAGE LEFT BLANK]
 
Termination Agreement

Page 2 of 3

--------------------------------------------------------------------------------


 
Please indicate your agreement with these terms by signing below and returning
this document to me.
 

      Very truly yours,                   Cienega Creek Holdings, Inc.          
               
/s/ Daniel J. Cavazos
 
 
   
By:  Daniel J. Cavazos, Director
 

 
I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.
 

         
/s/ Michael A. Klinicki
     
By: Michael A. Klinicki
   
 
 

 
 
[notary block]
 
Termination Agreement

Page 3 of 3

--------------------------------------------------------------------------------


 
January 1, 2010




Board of Directors
Cienega Creek Holdings, Inc.
9181 S. Antler Crest Drive
Vail, AZ 85641
 
Dear Board of Directors,


Please accept this notice as my termination of the employment agreement dated
December 4, 2008 (The “Agreement”) between myself and Cienega Creek Holdings,
Inc. (The “Company”).  In light of the current financial condition of the
Company I wish to forgo any future salary and benefits payable under the
Agreement beginning January 1, 2010.  I shall remain with the Company in my
current capacity as President and Chief Executive Officer without salary until
subsequent employment agreement is made.
 

Michael A. Klinicki                  
/s/ Michael A. Klinicki
     

 

Acceptance:                  
/s/ Michael A. Klinicki
     
Cienega Creek Holdings, Inc. (Director)
   
 
 

 

--------------------------------------------------------------------------------

